oOo eH nN NH A FP WO NY —

NO NY NY NY NHN NY KN NN HN & | KF HF FF KF KF KF SK
Oo tS HN mM BR WO NY K& CO HO DAI HD A fF WO NY | SO

 

 

Case 3:17-mj-05209-TLF Document5 Filed 06/17/19 Page 1 of 3

Magistrate Judge Theresa L. Fricke

 

FILED nnn nf te
RECecivew

JUN 1° 2013

CLERKUSDETRETOOURT
"WESTERN DISTRICT OF WASHINGTON ST ™C7"8
y

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

IN THE MATTER OF THE SEARCH OF: NO. MJ17-5209

The electronically stored data, information and | GOVERNMENT’S
communications contained in two (2) accounts | MOTION TO UNSEAL CASE AND

controlled by Google, Inc., described in PUBLISH REDACTED SEARCH
Attachment A WARRANT RELATED MATERIALS
AND [PROPOSED] ORDER

 

The United States of America, by and through Brian T. Moran, United States
Attorney for the Western District of Washington, and Justin W. Arnold, Assistant United
States Attorney, requests entry of an order unsealing the above captioned matter.

The law provides that search warrant related materials may remain under seal
during the pendency of an investigation. See United States v. Custer Battlefield Museum,
658 F.3d 1188, 1192-93 and 1196 (9th Cir. 2011). In addition, the government may seek
an order continuing to maintain the materials under seal even after the return of an
indictment or the closure of an investigation based on compelling reasons. Id. at 1195.
Those reasons can include the need to (1) protect the identity and safety of witnesses,

(2) protect the integrity of other investigations, (3) avoid risk of flight, tampering with
witnesses, or destruction of evidence, (4) protect a national security concern, (5) protect a
matter occurring before the grand jury, (6) protect victims, or (7) protect the safety of the
target of the investigation.

UNITED STATES’ MOTION TO UNSEAL - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2017R00962 / MJ17-5209 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Co Oo ND A FP WO NO —

wm NO bt NH NHN LH HN NO NO KS = = FS FS SF OSE OES Se
oN AN A BP WO NY KH CO Oo OH HD OH BP WW NY —K- OC

 

 

Case 3:17-mj-05209-TLF Document 5 Filed 06/17/19 Page 2 of 3

At this time, the investigation is completed, and the government does not currently
plan to bring charges in the case. The government requests that the Court enter an order
unsealing the above-captioned matter. However, given that the search warrant related
materials contain sensitive information, including information related to the release of a
purported confidential informant list and information that could identify potential targets
of the investigation who have not been charged with a crime and other individuals who
were questioned about their involvement in the underlying facts of the investigation, the
government requests that the original search warrant, application, affidavit, and return for
the warrant remain under seal until further order of the Court. The government has
provided redacted versions of the search warrant, application, affidavit, and return for the
warrant, and requests that these redacted versions be filed publicly in place of the original
search warrant materials.

DATE: July 13, 2019.

Respectfully submitted,

BRIANT T. MORAN
United States Attorney

/s/ Justin W. Arnold

JUSTIN W. ARNOLD

Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, WA 98101-1271
Telephone: (206) 553-5558
Fax: (206) 553-4440
E-mail: Justin. Amold@usdoj.gov

UNITED STATES’ MOTION TO UNSEAL - 2 UNITED STATES ATTORNEY

USAO #2017R00962 / MJ17-5209 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oe NI DH A FF WO NHN

NO NO HN NH HN ND KY ND NO HF HF KF KF RO ee et
ont NN OP WY NY S|& CO Oo OA HD A BW NY KF S&S

 

 

Case 3:17-mj-05209-TLF Document5 Filed 06/17/19 Page 3 of 3

[PROPOSED] ORDER

Based upon the government’s Motion, and the representations made therein, the
Government’s Motion is GRANTED.

IT IS HEREBY ORDERED that the case be UNSEALED.

IT IS FURTHER ORDERED that due to the sensitive nature of the investigation,
and information identifying the target contained in the original search warrant,
application, affidavit in support of the warrant, and motion and order sealing search
warrant and related materials, and accompanying return, these materials will remain
SEALED until further order of the Court.

IT IS FURTHER ORDERED that redacted versions of the search warrant,
application, affidavit in support of the warrant, motion and order sealing search warrant
and related materials, and accompanying return will be PUBLISHED in place of the
original search warrant materials.

DATED this (Fey of June, 2017.

heean L. urbe

THERESA L. FRICKE
United States Magistrate Judge

ORDER TO UNSEAL - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2017R00962 / MJ17-5209 SEATTLE, WASHINGTON 98101

(206) 553-7970
